SHARPE, J.
— For services in aiding to collect delinquent license taxes the tax commissioner “is entitled for each case so brought before the probate judge, to be paid by the delinquent, in addition to the license, ten per cent, on the amount of the license so collected from each delinquent.” See act of February 3d, 1897, (Acts 1896-7, p. 521) and amendatory act of February 21, 1899 (Acts 1898-9, p. 105). Neither in the foregoing nor by any other provision of the statute is the commissioner’s fee made to enter into or become a part of the license tax, for being “in addition to” it must be separate from the license tax fixed by law. By section 4125 of the Code the probate judge is required to- issue business licenses on payment to him of “the amount required for such license” together with his own fee of fifty cents. Though the statutes may be considered lame in not so protecting the commissioner, they cannot be considered as imposing upon the probate judge the duty of withholding a license merely for non-payment of commissioners’ fees, or of .otherwise enforcing collection of such fees.
Judgment affirmed.